DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1,11 and 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining and input/request, determining an amount of time required, outputting to the user and performing an automated action. This judicial exception is not integrated into a practical application because all of the above limitations encompass steps that a person would perform when evaluating or judging data and each step can be practically be performed in the mind as a mental step or a mathematical statistics formula. Nothing in the claim precludes the steps of categorizing and adjusting from being performed in the human mind as mental steps grouping abstract ideas - that is, directed to a judicial exception under Prong 1 of Step 2A. 
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field.	
Though the claim recites the amount of storage capacity to be provisioned will last in connection with at least one volume by processing the user-provided input in connection with historical data pertaining to storage utilization using one or more machine learning techniques;  performing one or more automated actions based at least in part on feedback from the user in response to the outputting of the determined amount of time for which the amount of storage capacity to be provisioned will last, the machine learning determining how long storage will run last are recited at a high level of generality i.e., as a generic system performing generic computer functions of evaluating and judging. These additional elements, considered in the context of evaluating and judging as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer (server, a user device) to perform generic machine learning computer activity, evaluating and judging. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, claim 1 is not integrated into a practical application.
Under Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The machine learning system as recited does not provide any requisite of what the system comprises and how its components achieve the evaluating and judging/determining. 
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept.
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because this claim’s preamble is not “necessary to give life, meaning, and vitality” to the claim.
Claims 2-10, 12-15 and 17-20 do not include language that would preclude the steps of evaluating and judging and outputting, of claim 1 from practically being performed in the human mind, mathematical formula nor with respect to the individual claims.  Further limitations defining the determining and automated actions do not integrate into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. The machine learning system as recited does not provide any requisite of what the system comprises and how its physical components achieve the determining and automated actions.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khokar et al. 20210011830 herein Khokar in view of Yagame et al. 20130179648 herein Yagame.
Per claim 1, Khokar discloses: obtaining a user-provided input comprising an identification of an amount of storage 5capacity to be provisioned from at least one storage system; (¶0034; The collection of storage system implementation information by the predictive storage management engine 304 in the predictive storage management device 300 may be performed continuously, periodically (e.g., on a schedule), at the request of an administrator or other HCI system user/provider, and/or in any other manner that would be apparent to one of skill in the art in possession of the present disclosure. As such, continuing with the example provided above, when a prediction of the future usage of the storage device 208a is to be made, the predictive storage management engine 304 in the predictive storage management device 300 may retrieve/receive the storage system implementation information.) determining an amount of time for which the amount of storage capacity to be provisioned will last in connection with at least one volume by processing the user-provided input in connection with historical data pertaining to storage utilization using one or more machine learning techniques; (¶0091; the predictive storage management system of the present disclosure may provide different decision making recommendations based on capacity provisioning to users according to the combined prediction results of time series usage trend and capacity requirement group. The decision making recommendation can indicate to the user when to buy or add new drive nodes in a timely fashion or provide storage reclamation recommendation if applicable. As such, a specific example of a final decision making recommendation might be "Aggressive usage pattern with high capacity requirement detected: Storage is estimated to be used up within one month. Consider to buy new drives with at least 500 GB capacity")  10outputting, to the user, the determined amount of time for which the amount of storage capacity to be provisioned will last; (¶0091;. As such, a specific example of a final decision making recommendation might be "Aggressive usage pattern with high capacity requirement detected: Storage is estimated to be used up within one month. Consider to buy new drives with at least 500 GB capacity") 15wherein the method is performed by at least one processing device comprising a processor coupled to a memory (fig. 1, ¶0018).
Khokar discloses outputting options to the user to select or makes changes to the original requests but does not specifically disclose: and performing one or more automated actions based at least in part on feedback from the user in response to the outputting of the determined amount of time for which the amount of storage capacity to be provisioned will last.
Yagame discloses: and performing one or more automated actions based at least in part on feedback from the user in response to the outputting of the determined amount of time for which the amount of storage capacity to be provisioned will last (fig. 27, s33-s36, 0223-0224; The management server 40 further determines whether the change of the performance plans is requested (S35). For example, the management server 40 determines whether the user presses the plan change button GP115 of the screen G11…… When the change of the performance plan is requested (S35: YES), the management server 40 starts a plan change request process, which is described hereinafter (S36). When the change of the performance plan is not requested (S35: NO), the management server 40 ends this process).
It would have been obvious to one having ordinary skill in the art to combine Khokar’s prediction system and Yagame’s because user management system because Yagame provides optimal performance options for clients/users (¶0012; The present invention was contrived in view of these problems, and an object thereof is to provide a management apparatus for a computer system and a management method for the computer system, the apparatus and method being capable of providing 
Per claim 2, Khokar discloses: wherein processing the user- provided input in connection with historical data pertaining to storage utilization using one or more 20machine learning techniques comprises feeding the user-provided input to at least one linear regression algorithm (¶0022; As discussed in further detail below, the statistical time-series storage device usage sub-engine 304a may be provided by instructions that are included on the memory system and that, when executed by the processing system, cause the processing system to utilize storage device usage data generated by a storage device(s) included in the storage system 208 discussed above with reference to FIG. 2 to generate storage device usage trend models for those storage device. In a specific example, the statistical time-series storage device usage sub-engine 304a may implement an AutoRegressive Integrated Moving Average (ARIMA) time series model, although other statistical models will fall within the scope of the present disclosure as well) and generating an output modeling a relationship between the user-provided input and one or more temporal values ((¶0091;. As such, a specific example of a final decision making recommendation might be "Aggressive usage pattern with high capacity requirement detected: Storage is estimated to be used up within one month. Consider to buy new drives with at least 500 GB capacity")).
Per claim 3, Khokar discloses: executing one or more predictive analytics techniques on at least a portion of the output generated by the at least one linear regression algorithm, thereby estimating at least one storage- related trend for at least one temporal duration ((¶0066; In the experimental embodiment, disk usage time series information was used by a generative statistical time-series model (e.g. ARIMA) to calculate a prediction model for future disk usage trend. For example, the predictive storage management system used the previous two weeks time series of the disk usage data to calculate a model of usage trend predictions for subsequent 10 days. It was found that, as the time series grows, one month. Consider to buy new drives with at least 500 GB capacity").
Per claim 4, Khokar discloses providing an estimated usage and time in which the storage requested by the user will last but does not specifically discloses: wherein performing the one or more automated actions comprises, in response to negative feedback from the user in response to the outputting of the determined amount of time for which the amount of storage capacity to be provisioned will last, querying the user for a duration of time for which an amount of storage 5capacity to be provisioned from the at least one storage system needs to last.
However Yagame discloses: wherein performing the one or more automated actions comprises, in response to negative feedback from the user in response to the outputting of the determined amount of time for which the amount of storage capacity to be provisioned will last, querying the user for a duration of time for which an amount of storage 5capacity to be provisioned from the at least one storage system needs to last  (fig. 27, s33-s36, 0223-0224; The management server 40 further determines whether the change of the performance plans is requested (S35). For example, the management server 40 determines whether the user presses the plan change button GP115 of the screen G11…… When the change of the performance plan is requested (S35: YES), the management server 40 starts a plan change request process, which is described hereinafter (S36). When the change of the performance plan is not requested (S35: NO), the management server 40 ends this process).
Per claim 5, Khokar discloses: determining an amount of storage capacity to be provisioned from the at least one storage system sufficient to last for the duration of time provided by the user in response to said querying, 10wherein determining the amount of storage capacity to be provisioned comprises processing the duration of time provided by the user in connection with historical data pertaining to storage utilization within one or more temporal constraints using the one or more machine learning techniques (¶0091; the predictive storage management system of the present disclosure may provide different decision making recommendations based on capacity provisioning to users according to the combined prediction results of time series usage trend and capacity requirement group. The decision making recommendation can indicate to the user when to buy or add new drive nodes in a timely fashion or provide storage reclamation recommendation if applicable. As such, a specific example of a final decision making recommendation might be "Aggressive usage pattern with high capacity requirement detected: Storage is estimated to be used up within one month. Consider to buy new drives with at least 500 GB capacity").
Per claim 6, Khokar discloses: outputting, to at least one storage capacity planning system, the determined amount of storage capacity to be provisioned from the at least one storage system sufficient to last for the duration of time provided by the user (¶0091; the predictive storage management system of the present disclosure may provide different decision making recommendations based on capacity provisioning to users according to the combined prediction results of time series usage trend and capacity requirement group. The decision making recommendation can indicate to the user when to buy or add new drive nodes in a timely fashion or provide storage reclamation recommendation if applicable. As such, a specific example of a final decision making recommendation might be "Aggressive usage pattern with high capacity requirement detected: Storage is estimated to be used up within one month. Consider to buy new drives with at least 500 GB capacity").
Per claim 7, Khokar discloses: wherein the historical data pertaining to storage utilization within one or more temporal constraints comprises historical data pertaining to storage utilization encompassing a duration of time approximate to the duration of time provided by the user (¶0091; the predictive storage management system of the present disclosure may provide different decision 
Per claim 8, Khokar discloses: wherein performing the one or more automated actions comprises, in response to positive feedback from the user in response to the outputting of the determined amount of time for which the amount of storage capacity to be provisioned will last, provisioning the amount of storage capacity corresponding to the user- provided input 
Per claim 9, Khokar discloses outputting recommendations to the user/client on how long the requested storage would last in view of usage but does not specifically disclose: wherein performing the one or more automated actions comprises, in response to negative feedback from the user in response to the outputting of the determined amount of time for which the amount of storage capacity to be 5provisioned will last, querying the user for multiple durations of time for which an amount of storage capacity to be provisioned across multiple storage volumes within the at least one storage system needs to last .
Yagame discloses: wherein performing the one or more automated actions comprises, in response to negative feedback from the user in response to the outputting of the determined amount of time for which the amount of storage capacity to be 5provisioned will last, querying the user for multiple durations of time for which an amount of storage capacity to be provisioned across multiple storage volumes within the at least one storage system needs to last (fig. 27, s33-s36, 0223-0224; The management server 40 further determines whether the change of the performance plans is requested (S35). For example, the management server 40 determines whether the user presses the plan change button GP115 of the screen G11…… When the change of the performance plan is requested (S35: YES), the management server 40 starts a plan change request process, which is described hereinafter (S36). When the change of the performance plan is not requested (S35: NO), the management server 40 ends this process; examiner notes that the multiple durations are merely akin to providing multiple options selected by the user on the plan change screen wherein the time (as seen in Khokhar ¶0090) will selected by the user).
Per claim 10, Khokar discloses outputting recommendations to the user/client on how long the requested storage would last in view of usage but does not specifically disclose: determining multiple amounts of storage capacity to be provisioned to the multiple storage volumes within at least one storage system sufficient to last for the multiple durations of time provided by the user in response to said querying, wherein determining the multiple amounts of storage capacity to be provisioned comprises processing the multiple durations of time provided by the user in connection with historical data pertaining to storage utilization within one or more 15temporal constraints using the one or more machine learning techniques .
Yagame discloses: determining multiple amounts of storage capacity to be provisioned to the multiple storage volumes within at least one storage system sufficient to last for the multiple durations of time provided by the user in response to said querying, wherein determining the multiple amounts of storage capacity to be provisioned comprises processing the multiple durations of time provided by the user in connection with historical data pertaining to storage utilization within one or more 15temporal constraints using the one or more machine learning techniques (fig. 27, s33-s36, 0223-0224; The management server 40 further determines whether the change of the performance plans is requested (S35). For example, the management server 40 determines whether the user presses the plan change button GP115 of the screen G11…… When the change of the performance plan is requested (S35: YES), the management server 40 starts a plan change request process, which is described hereinafter (S36). When the change of the performance plan is not requested (S35: NO), the management server 40 ends this process; examiner notes that the multiple durations are merely akin to providing multiple options selected by the user on the plan change screen wherein the time (as seen in Khokhar ¶0090) will selected by the user).
Claims 11-15 are the processor readable storage medium claims corresponding to the method claims 1-5 and are rejected under the same reasons set forth in connection with the rejection of claims 1-5.
Claims 16-20 are the apparatus claims corresponding to the method claims 1-5 and are rejected under the same reasons set forth in connection with the rejection of claims 1-5.

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner




/BABOUCARR FAAL/Primary Examiner, Art Unit 2138